DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of 26 March 2020 was received and reviewed.
Drawings
The drawings are objected to because in Figure 5 reference characters “23” and “25” are being used to designate “the two cable pulleys” of “the cable deflection element”. These reference characters should be changed to “35” and “37” to match specification and previous figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “its loop opening” in line 9. It is not clear which element “its” is referring to.
Claim 1 recites the limitation "the axial direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the wire cable segment facing toward the belt force limiting unit" in line 11. Although lines 4-5 introduce “wire cable segments” the position of this particular “wire cable segment” has no antecedent basis.
Claim 1 recites the limitation "the wire cable segment facing away from the belt force limiting unit" in lines 12-13. Although lines 4-5 introduce “wire cable segments” the position of this particular “wire cable segment” has no antecedent basis.
Claim 2 recites the limitations "the force action lines" in lines 3-4, and “the loop angle force components” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the safety-belt force" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “its loop opening” in lines 9-10. It is not clear which element “its” is referring to.
Claim 7 recites the limitation "the axial direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wire cable segment facing toward the belt force limiting unit" in line 11. Although lines 4-5 introduce “wire cable segments” the position of this particular “wire cable segment” has no antecedent basis.
Claim 7 recites the limitation "the wire cable segment facing away from the belt force limiting unit" in lines 12-13. Although lines 4-5 introduce “wire cable segments” the position of this particular “wire cable segment” has no antecedent basis.
Claim 7 recites the limitations "the force action lines" in line 22, and “the force components” in the last paragraph.  There is insufficient antecedent basis for these limitations in the claim.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 recites a safety belt device, including a belt force limiting unit, a wire cable loop, a deflection element with first and second deflection contours that are offset from each other in the toward the belt force limiting unit. Claim 7 recites a safety belt device, including a and a load-bearing cable guide. A combination of these limitation and the other recited features was not reasonably found in the prior art.
The closest prior art appears to be Betz (US 2019/0351866 A1) which teaches a similar safety belt device, but is lacking a first and second deflection contour and a load-bearing cable guide as recited in the claims. The addition of these limitation would not be obvious in view of the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included references teach safety belt devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616